Citation Nr: 0511165	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  97-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to an initial rating for the residuals of 
brain metastasis with right frontal temporal craniotomy, 
currently evaluated as 30 percent disabling.

3.  Entitlement to special monthly compensation benefits 
based on the need for aid and attendance. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  At 
present, the veteran's case is before the Board for appellate 
adjudication.  However, as additional development is required 
with respect to the issue of service connection for tinea 
pedis, this issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the veteran presented testimony during a 
hearing at the RO before a hearing officer in March 1997 
regarding the claimed skin disorder.  A copy of the hearing 
transcript issued following the hearing is of record.   

In addition, the Board notes that the veteran was scheduled 
to testify at the RO before a Veterans Law Judge (Travel 
Board hearing) on November 18, 2003.  However, the record 
contains evidence showing the veteran failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the veteran has requested an additional 
hearing or that the hearing be rescheduled, the Board deems 
the veteran's request for a Travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The service-connected residuals of brain metastasis with 
right frontal temporal craniotomy have stabilized, and no 
neurological residuals are evident.

3.  In a May 2004 rating decision, the veteran was granted 
special monthly compensation based on the Aid and Attendance 
criteria being met effective February 6, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for the residuals of brain metastasis with 
right frontal temporal craniotomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.124a, Diagnostic Code 8002 (2004).

2.  There no longer is an issue of fact or law pertaining to 
a claim for VA benefits before the Board for appellate review 
regarding the issue of special monthly compensation benefits 
based on the need for aid and attendance.  38 U.S.C.A.
§§ 511(a), 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. § 
20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
benefits sought on appeal in July 1997, October 1998 and May 
2004 rating decisions, a November 1998 statement of the case 
(SOC), multiple supplemental statements of the case (SSOCs) 
issued from 1999 to the present, and RO letters issued 
December 2002 and March 2004.  In addition, the RO letters 
issued December 2002 and March 2004, and the September 2003 
SSOC also provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decisions 
were made before March 2004, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letters, the statement of the case, and the 
supplemental statements of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claims discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a July 1997 rating decision, the veteran was 
granted service connection and a 30 percent rating for right 
frontal temporal craniotomy and residuals of brain 
metastasis, effective July 1996, under Diagnostic Code 5296.  
Subsequently, in an October 1998 rating decision, the 
veteran's disability was recharacterized as the residuals of 
brain metastasis with right frontal temporal craniotomy, 
rated as 30 percent disabling, effective July 1996, under 
Diagnostic Code 8002.  

The October 1998 rating decision also awarded the veteran a 
separate 30 percent rating for burr holes, residuals of 
craniotomy, under Diagnostic Code 5296, effective July 1996.  
In this respect, the Board notes that the veteran is also 
service-connected for other residuals secondary to the brain 
metastasis and craniotomy including partial complex seizures 
with secondary generalization (major motor seizures), rated 
as 40 percent disabling under Diagnostic Code 8914, effective 
March 2003; and headaches due to craniotomy, rated as 30 
percent disabling under Diagnostic Code 8100, effective July 
1996.  With this appeal, the veteran is seeking a disability 
rating in excess of 30 percent for the residuals of brain 
metastasis with right frontal temporal craniotomy, which as 
noted above is rated under Diagnostic Code 8002.

Organic diseases of the central nervous system are evaluated 
under 38 C.F.R. § 4.124a, and Diagnostic Code 8002 evaluates 
malignant diseases.  A 100 disability rating, under 
Diagnostic Code 8002, will be continued for 2 years following 
cessation of surgical, chemotherapeutic or other treatment 
modality.  At this point, if the residuals have stabilized, 
the rating will be made on neurological residuals according 
to symptomatology.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8002, Note (2004).  Otherwise, the minimum rating assigned is 
30 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8002.

With respect to the evidence of record, records from the 
Southwest Hospital dated from 1994 to 1995 include a December 
1994 report noting the veteran underwent surgery in September 
1994, that his diagnosis at this time was status post right 
temporal craniotomy with tumor resection, and that he 
completed radiation therapy in October 1994.

Various records from the Jefferson Regional Medical Center 
dated from 1993 to 2004, and VA treatment records (including 
the Little Rock VA Medical Center) dated from 1996 to 2003 
describe the treatment the veteran has received over time for 
various health problems, including for the residuals of brain 
metastasis with right frontal temporal craniotomy.  The VA 
treatment records note that during 1996, the veteran was seen 
for follow up treatment for craniotomy, and 1993-1994 records 
from the Jefferson Regional Medical Center also describe 
treatment for headaches after craniotomy.

An October 1996 VA examination report includes a diagnosis of 
postoperative state, right parietal area of the skull for 
excision of apparent metastatic nodule.

An April 1997 VA examination report shows the veteran was 
diagnosed with status post-op frontal temporal craniotomy for 
resection of a solitary brain metastasis by history with 
residual unilateral headaches which occurred 1 to 2 times per 
month, as well as with evidence of hyper-reflexia and 
Babinski sign on the left side.

A June 1998 VA examination report indicates that neurological 
examination of the veteran showed he was alert, attentive, 
and oriented to person, place and time.  He recalled 3 out of 
3 objects at 5 minutes, and performed serial 7 subtractions 
with one mistake.  There was no evidence of aphasia nor 
constructional apraxia.  The veteran scored a total of 29 out 
of 30 on the mini-mental status examination.  His affect was 
appropriate, his pupils equal and reactive to light, and his 
visual fields and extraocular movement was full.  He did not 
present evidence of papilledema, facial weakness or sensory 
loss.  He also had intact gag reflex, no tongue weakness, 
normal strength and muscle tone, no ataxia, and intact 
sensitivity to pain/touch and propiocept.  He had biceps 
tendon jerks of 1+ and symmetrical, and he had absent 
triceps, patellar and Achilles tendon jerks bilaterally.  The 
veteran was diagnosed with status postoperative right 
frontotemporal craniotomy for resection of a solitary brain 
metastasis with residual unilateral headaches, with no 
evidence of upper motor neuron signs on the left side of the 
body that were observed in April 1997.  By the veteran's own 
history, there had been no evidence of recurrence of brain 
tumor for the prior 6 months.

A March 1999 VA examination report showed the veteran was 
alert, oriented to person, place, and time.  He was able to 
recall 3/3 objects at five minutes.  He performed serial 
seven subtractions with two mistakes.  There was no evidence 
of aphasia or constructional apraxia.  He appeared to have 
some difficulty with concentration and attention resulting in 
a total score of 27 out of a possible 30 on the mini-mental 
status examination.  On the categorical fluency test, he was 
able to name 12 animals in one minute, 14 fruits in one 
minute, and 6 vegetables in one minute for a total score of 
32, with greater than 36 being normal.  He was able to name 
past presidents, discuss his favorite book in the bible and 
how it applied to his life.  He had appropriate affect, equal 
pupils reactive to light, full visual fields and extra-ocular 
movements, no papilledema, no facial weakness or sensory 
loss, intact gag reflex, and no tongue weakness.  His 
strength and muscle tone were within normal limits, with no 
limb or gait ataxia.  The veteran was diagnosed with status 
postoperative right frontotemporal craniotomy for resection 
of a solitary brain metastasis with residual headaches, and 
mild cognitive deficiency due to lack of attention and 
concentration.

Lastly, an April 2003 VA examination report indicates the 
veteran was diagnosed with partial complex seizures with 
secondary generalization (major motor seizures), which 
occurred about once every 1 to 2 months with the most recent 
seizure having occurred a month prior.  The seizures were 
found to be due to brain metastasis from lung cancer, which 
was surgically resected.  More importantly, the Board notes 
that the veteran's neurological examination was within normal 
limits.

Upon a review of the evidence, the Board finds that the 
service-connected residuals of brain metastasis with right 
frontal temporal craniotomy simply do not meet the criteria 
required for the assignment of a disability rating in excess 
of 30 percent.  Specifically, the veteran's brain surgery was 
performed in September 1994.  Subsequently, he was diagnosed 
with status post right temporal craniotomy with tumor 
resection, and he completed radiation therapy in October 
1994.  As such, it is clear from the medical evidence of 
record that the service-connected residuals of brain 
metastasis with right frontal temporal craniotomy have 
stabilized, at least since 1994, as well as that no 
neurological residuals which are not currently service-
connected are evident.  In this respect, as noted above, the 
veteran is also service-connected for other residuals 
secondary to the brain metastasis and craniotomy including 
partial complex seizures with secondary generalization (major 
motor seizures), rated as 40 percent disabling under 
Diagnostic Code 8914, effective March 2003; and headaches due 
to craniotomy, rated as 30 percent disabling under Diagnostic 
Code 8100, effective July 1996.  These two disabilities are 
deemed separate and apart from the disability at issue, and 
thus, will not be rated or discussed at this time.  For the 
foregoing reasons, an increased rating in excess of 30 
percent for the service-connected residuals of brain 
metastasis with right frontal temporal craniotomy must be 
denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.124a, Diagnostic Code 8002 
(2004).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has considered whether extra-schedular 
evaluations pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004) are warranted.  In the instant case, 
however, there has been no showing that the veteran's 
service-connected residuals of brain metastasis with right 
frontal temporal craniotomy alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.  The applicable rating criteria contemplate higher 
ratings, but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of higher ratings for each of the periods of time discussed 
above on a schedular basis other than that indicated above.  
Therefore, for the reasons discussed above, referral for 
consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Special Monthly Compensation Benefits  

The jurisdiction of the Board extends to all questions in a 
matter which under 38 U.S.C.A. § 511 is subject to decision 
by the Secretary.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.101.  The Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  See 38 U.S.C.A. 
§ 7105(d)(5).

The issue of entitlement to special monthly compensation 
benefits based on the need for aid and attendance has been 
allowed, per the May 2004 rating decision.  The veteran was 
notified that he was entitled to the claimed benefits via a 
May 2004 RO letter, and attached rating decision dated that 
same month.  Because there is no longer any issue of error of 
fact or law appropriately before the Board for consideration, 
the appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 20.101.


ORDER


An initial rating in excess of 30 percent for the residuals 
of brain metastasis is denied. 

The appeal regarding the issue of entitlement to special 
monthly compensation benefits based on the need for aid and 
attendance is dismissed.


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the appellant and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this case, the record includes 
service medical records showing that the veteran was treated 
for tinea cruris during his active service, and in an October 
1998 rating decision, the veteran was granted service 
connection for this disability.  As the Board finds that the 
evidence of record does not include a discussion with respect 
to any possible relationship between the claimed tinea pedis 
and the service-connected tinea cruris or post-traumatic 
stress disorder, the Board finds that additional development 
is necessary prior to appellate adjudication.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Lastly, as it appear the veteran is currently receiving on 
going medical treatment for the claimed tine pedis at VA 
medical facilities, as well as by private health care 
providers, the RO should assist the veteran in obtaining any 
additional relevant treatment records that may remain 
outstanding.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the appellant 
and ask that he identify all sources of 
private medical treatment for his claimed 
tinea pedis, since his discharge from 
service to the present.  The RO should 
also ask the appellant to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the appellant provide information as to 
the dates of any treatment for the 
claimed tinea pedis, at any VAMC since 
his discharge from service.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folders.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the appellant to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the appellant 
should be scheduled to undergo a VA 
examination, conducted by an appropriate 
specialist, to evaluate the nature, 
severity, and etiology of the claimed 
tinea pedis.  If no such disorder is 
found by the examiner, the examiner 
should so indicate.  The RO must make the 
claims files available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the appellant's medical records 
and history.  Following an examination of 
the appellant and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
currently claimed tinea pedis, became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service.  In addition, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed tinea pedis is proximately due to 
a service-connected disability (including 
tinea cruris or post-traumatic stress 
disorder), is related to any post-service 
event(s) or diseases, or is otherwise 
related to the veteran's active service.  
If the etiology of the veteran's tinea 
pedis, is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disability.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The appellant should be given 
adequate notice of the requested 
examination, which includes advising him 
of the consequences of his failure to 
report to the examination.  If he fails 
to report to the examination, this fact 
should be noted in the claims folders and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folders.

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for tinea pedis.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


